Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs


                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington          Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                 DECLARATION OF BRIAN CONLEY
LEWIS-ROLLAND; KAT MAHONEY;                 REGARDING EVENTS OF JULY 23-25 &
SERGIO OLMOS; JOHN RUDOFF;                  27-28, 2020
ALEX MILAN TRACY; TUCK
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
               Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
               Defendants.


PAGE 1      DECLARATION OF BRIAN CONLEY RE: JULY 23-25 & 27-28, 2020
       I, Brian Conley, declare:

       1.      I am an Oregon resident who lives in the City of Portland. I am a plaintiff in this

case. I have been a journalist for twenty years and have trained journalists in video production

across a dozen countries internationally. I have worked in warzones, such as Iraq, Afghanistan,

Libya, and Burundi. For many years, I have covered protests in places such as Beijing, New

York, Washington, D.C., Miami, Quebec City, and Oaxaca, Mexico, among others. I have

documented a great deal of the recent protests in Portland. If called as a witness, I could, and

would, testify competently to the facts below.

       2.      On the night of July 23, 2020, I was reporting on the protests in downtown

Portland in front of the Hatfield Courthouse. I was using a large, Micro Four Thirds

interchangeable camera with a telephoto lens and external 20W LED light mounted on it. I was

wearing a photographer’s vest that said “PRESS” on it. I was also wearing a helmet that said

“PRESS” in big block letters across the front. I was there in my capacity as a member of the

media. I did not protest or demonstrate.

       3.      Around 4:00 a.m. in the morning of July 24, I was documenting a line of federal

agents across the intersection of SW 3rd Ave. and SW Salmon St. in front of the Hatfield

Courthouse. At that hour, the crowd consisted of mostly press and a few individual protestors –

far fewer than the federal agents lined up on the street.

       4.      One protestor, who was holding flowers, danced towards the federal agents as

they began their retreat. While this was happening, my camera was repeatedly blinded by the

light from the gun of a federal agent positioned at the Courthouse who was taking aim at me.

       5.      Suddenly, one of the agents grabbed the dancing woman. When this occurred, a

protestor tried to grab her back.

       6.      While a group of federal agents was subduing the dancing woman and the person
who was trying to grab her, other federal agents began to inundate the street with tear gas even

though the few people there were mainly press, and nobody else was doing anything to intervene

in the arrest. I yelled “PRESS!” over and over in the hopes that the federal agents would not tear


PAGE 2      DECLARATION OF BRIAN CONLEY RE: JULY 23-25 & 27-28, 2020
gas me any further, and continued to try to document the arrest.

       7.      Suddenly, without warning, the federal agent at the Courthouse shot me multiple

times in my chest and my foot with incredibly painful impact munitions. I was not in front of the

few remaining protestors. There was nobody else nearby except press and a few medics. The

pain was immense, but I continued to document what was happening.

       8.      Here is a true and correct copy of the original video documenting this portion of

this incident: https://youtu.be/VMI5UXYXmDg?t=154 (+2:34).

       9.      Minutes later, a federal agent threw a tear gas cannister right at my head. There

was no warning. It was shooting flames and exploded above me. A colleague shouted at the

federal agents: “You threw that right in the head of press! We’re press!” I also continued to yell

that I was press.

       10.     Here is a true and correct copy of the original video documenting this portion of

this incident: https://youtu.be/VMI5UXYXmDg?t=427 (+7:07). The remaining video shows the

federal agents continuing to aim at and target members of the press.

       11.     I also covered the protests on the night of July 24, 2020, when federal agents

threw tear gas cannisters at me at least a half-dozen times over the night.

       12.     Early in the morning of July 25, I was documenting the federal agents push a

crowd of protests down the street. Suddenly, and without warning, the federal agents discharged

massive amounts of tear gas for no discernible reason. They were not asking the crowd to

disperse or giving warnings before launching the gas cannisters. They discharged tear gas right at

a group of press, including me.

       13.     Here is a true and correct copy of the original video documenting this portion of

this incident: https://twitter.com/BaghdadBrian/status/1287520893078368257.

       14.     A bit later, I documented as the federal agents moved the crowd up SW 3rd Ave.,
a full block away from the Courthouse, to SW Taylor St. The crowd was moving, but the federal

agents fired off dozens of rounds at the retreating crowd.

       15.     Here is a true and correct copy of the original video documenting this portion of


PAGE 3       DECLARATION OF BRIAN CONLEY RE: JULY 23-25 & 27-28, 2020
this incident: https://twitter.com/BaghdadBrian/status/1287520895406202880.

       16.     Here is a true and correct copy of a photograph of my camera that I took after I

got home, showing that even the back of the camera – which could only be covered by being

completely enveloped – is coated in chemical residue from the federal agents’ weapons:




       17.     I did not cover the protests on Saturday or Sunday nights.

       18.     I went back to cover the protests on Monday night, July 27. I was standing in the

middle of the street, documenting a line of federal agents, just before 1 a.m. on July 28. There

were a group of maybe six protestors with shields behind me. They were not throwing anything

at the federal agents. I yelled that I was press as I documented.
       19.     Without any warning or provocation, dark-uniformed federal agents unleashed a

barrage of munitions—concussion grenades, tear gas, rubber bullets, many pepper-balls, and

possibly stingers—directly at me. I was hit multiple times as gas and concussion grenades went


PAGE 4       DECLARATION OF BRIAN CONLEY RE: JULY 23-25 & 27-28, 2020
off around me.

         20.     I moved to the side and continued to yell that I was press. The federal agents

paused their barrage momentarily, and one shined their light at me. Then they resumed firing.

For no reason, a federal agent threw a flashbang directly at me. At that point, there was nobody

near me or anybody else they could have been aiming at.

         21.     Here is a true and correct copy of my original video documenting this entire

incident: https://twitter.com/baghdadbrian/status/1288067667841056768.

         22.     After the incident, I took off my helmet and noticed that the federal agents’ use of

force had rearranged the “PRESS” stickers on my helmet. Here is a copy of a photograph I took
after this incident:




         23.     Less than an hour later, I walked past the line to face west where more action was

going on. I stood there and observed. As federal agents retreated, one camouflaged agent stopped

to shine his light on me. I told him I was press. He was apologetic and told me he had to double

check.


PAGE 5         DECLARATION OF BRIAN CONLEY RE: JULY 23-25 & 27-28, 2020
       




                      24.      I moved to the side and continued to yell that I was press. For no reason, a federal

             agent threw a flashbang directly at me. There was nobody behind me or anybody else they could

             have been aiming at. The other federal agents were clearly aiming at protestors a down the street

             and their weapons were trained at a different angle.

                      25.      I want to continue covering the protests, but after what happened on July 27-28, I

             can barely walk. I am concerned about the increasingly risks I find myself exposed to when

             documenting the federal response to these protests. I am especially fearful because if federal

             agents won’t even follow this Court’s Order, then I have nowhere else to turn.



                      I declare under penalty of perjury under the laws of United States of America that the

             foregoing is true and correct.



             Dated: July 28, 2020                                    _______________________________
                                                                           Brian Conley




             PAGE 6         DECLARATION OF BRIAN CONLEY RE: JULY 23-25 & 27-28, 2020
